 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Darrick Michael Loff,                               No. CV-18-08180-PCT-DLR
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is United States Magistrate Judge Michelle H. Burns’ Report and

17   Recommendation (“R&R”) (Doc. 22), which recommends that Petitioner’s Amended
18   Petition for Writ of Habeas Corpus be denied and dismissed with prejudice and that a

19   Certificate of Appealability and leave to proceed in forma pauperis be denied. The

20   Magistrate Judge advised the parties that they had fourteen days to file objections to the
21   R&R and that failure to file timely objections could be considered a waiver of the right to
22   obtain review of the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

23   Cir. 2003). Neither party filed objections, which relieves the Court of its obligation to

24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

25   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is

26   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
27   determine de novo any part of the magistrate judge’s disposition that has been properly
28   objected to.”). “Unless this court has definite and firm conviction that the [Magistrate
 1   Judge] committed a clear error of judgment, [this court] will not disturb [the] decision.”
 2   Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation omitted).
 3          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 4   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 5   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 6   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 7   district judge may accept, reject, or modify the recommended disposition; receive further
 8   evidence; or return the matter to the magistrate judge with instructions.”).
 9          IT IS ORDERED that Magistrate Judge Burns’ R&R (Doc. 22) is ACCEPTED.
10   Petitioner’s Writ of Habeas Corpus is denied and the case is dismissed.
11          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
12   proceed in forma pauperis on appeal is denied.
13          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
14   and terminate the case.
15          Dated this 11th day of February, 2020.
16
17
18
19
                                                   Douglas L. Rayes
20                                                 United States District Judge
21
22
23
24
25
26
27
28


                                                 -2-
